Opinion issued
May 5, 2011

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-10-00832-CV
———————————
EDWARD UDELL, Appellant
V.
MEMORIAL
HERMANN HOSPITAL SYSTEM, Appellee

 

 
On Appeal from the County
Civil Court at Law No. 4
Harris County, Texas

Trial Court Case No. 950592
 

 
 MEMORANDUM OPINION
 
          The court sent
notice to appellant that he had not paid all the required fees and his suit was
subject to dismissal.  See Tex. R. App. P. 42.3.  Appellant did
not pay the required fees, but instead filed a motion to dismiss his
appeal.  See Tex. R. App. P. 42.1(a)(1).  Accordingly, we dismiss this appeal.
PER CURIAM
Panel consists of Justices
Jennings, Higley, and Brown.